Citation Nr: 1758285	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.

(The appeals of entitlement to a rating in excess of 20 percent for residuals of multiple dislocations of the left shoulder with acromioclavicular arthritis, entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee, and entitlement to a total rating based on individual unemployability (TDIU) will be addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2010 and November 2012, the Board remanded the Veteran's claim.  The Veteran's VA claims folder thereafter returned to the Board and in a November 2015 decision, the Board denied the Veteran's claim for service connection for a right knee disability, to include as secondary to a service connected disability.  A May 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand (JMR), vacated and remanded that portion of the November 2015 Board decision.  The JMR in particular noted that a February 2013 examination report relied on by the Board was inadequate as the examiner did not sufficiently address whether the Veteran's right knee disability was caused or aggravated by his left knee disability, specifically his overcompensating for the left knee.  As such, the issue of service connection for a right knee disability was again before the Board.  In August 2016, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In November 2009, the Veteran testified before undersigned Veterans Law Judge Schwartz at a Board hearing as to the claim of entitlement to service connection for a right knee disability.  Also, he presented testimony as to the right knee issue at a January 2017 Board hearing conducted by Veterans Law Judge March as well as issues of entitlement to an increased disability rating for multiple dislocations of the left shoulder with acromioclavicular arthritis, entitlement to an increased disability rating for degenerative joint disease of the left knee, and entitlement to TDIU.  Transcripts of those hearings have been associated with the claims file.  With regard to his testimony before Veterans Law Judge Schwartz and Veterans Law Judge March as to his right knee disability claim, the law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board.  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  Accordingly, the Veteran was provided the option to have an additional hearing for his right knee disability claim before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal.  In a September 2017 correspondence, the Veteran waived his right to appear at an additional hearing.  Thus, the Board will adjudicate the left shoulder, left knee, and TDIU claims in a separate decision and herein will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing.  


FINDINGS OF FACT

1.  A right knee disability diagnosed as arthritis did not manifest in service or for many years thereafter, and is not related to service.

2.  A right knee disability diagnosed as arthritis is not caused or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

1.  A right knee disability was not incurred in or aggravated by service, and arthritis of the right knee may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  A right knee disability is not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right knee disability.  

The Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In a letter mailed to the Veteran in March 2007, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The Board finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private treatment records, as well as Social Security Administration (SSA) records. 

In the March 2010 remand, the Board instructed that the AOJ obtain records of treatment from the East Orange VA Medical Center since 1981.  A negative records response was received; a formal finding of records of unavailability was made; and the Veteran was so notified. 

For these reasons, the AOJ is found to have substantially complied with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where Board's remand instructions were substantially complied with).

In addition, the Veteran was afforded a VA examination February 2013, pursuant to the Board's November 2012 remand instructions as well as in April 2017 pursuant to the Board's August 2016 remand instructions.  The April 2017 VA examiner in particular provided the requested opinion with fully-stated rationale and considered and addressed all pertinent medical evidence of record, and thus complied with the Board's remand instructions in this regard as well.  Stegall, 11 Vet. App. at 271.

As noted above, the Veteran also was afforded a hearing before Veterans Law Judge Schwartz and Veterans Law Judge March during which he presented oral argument in support of his service connection claims.  During the Board hearings, the Veterans Law Judges clarified the issue on appeal (service connection for a right knee disability); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's right knee disability and his service or his service-connected degenerative joint disease of the left knee; clarified the type of evidence that would support the Veteran's claims; enquired as to the existence of potential outstanding records; and Veterans Law Judge Schwartz held the record open for a period of 30 days to allow for additional submission of evidence.  Thus, the actions of the Veterans Law Judges supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service connection for a right knee disability

The Veteran contends that he has a right knee disability that is related to his service.  He alternatively contends that his right knee disability is related to his service connected left knee degenerative joint disease.  Although the Board notes that he is also service-connected for posttraumatic stress disorder (PTSD) with depression, residuals of multiple dislocations of the left shoulder with acromioclavicular arthritis, hemorrhoids, pseudofolliculitis barbae, and postoperative residuals of open reduction internal fixation of a fracture of a mandible, as the Veteran has not contended that the right knee disability is related to these disabilities nor does the objective evidence otherwise indicate, the Board will not address secondary service connection on this basis. 

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  See 38 C.F.R. § 3.303(b) (2017).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  VA, however, will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2017); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that the Veteran has not claimed that his disabilities on appeal are the result of combat with the enemy. Therefore, the combat provisions of 38 U.S.C. § 1154 (2012) are not for consideration.

Direct and presumptive service connection

During a VA examination in April 2017, the Veteran reported that he has had recurrent bilateral knee pain since service.  The examiner noted a review of the Veteran's medical history which includes findings of osteoarthritis of the right knee.  

The Veteran's service treatment records show that in January 1981, the Veteran reported he had injured his right knee when he bumped his knee against the hatch. The Veteran reported that he had taken Tylenol and applied heat.  Although there was no effusion or discoloration, and the medial ligament was strong, the Veteran's range of motion was decreased.  The Veteran was assessed as having a bruised tendon, and it was recommended that he take Ectrin, apply heat and wrap his knee in an ace bandage.  A May 1981 separation examination indicated normal lower extremities.

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right knee disability is related to his service on a direct or presumptive basis.  

Specifically, the Veteran was afforded a VA examination in April 2017.  The VA examiner noted the Veteran's in-service treatment for the right knee as well as the Veteran's report of recurrent right knee pain since service.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that it is less likely than not that the Veteran has a right knee disability that is related to service.  The examiner's rationale for her conclusion was based her finding that the in-service knee injury was acute and transitory as evidenced by the normal orthopedic findings on the Veteran's separation examination.  The examiner further noted a 1994 X-ray of the Veteran's right knee which revealed normal findings and no medical findings related to a right knee disability for many years following his discharge from service.  In this regard, the initial postservice treatment for the Veteran's right knee is a March 2003 treatment note which showed effusion and minimal tenderness to palpation over the lateral joint line of the right knee.

The April 2017 VA examination was based on upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with arthritis of the right knee for more than 15 years after active service.  The examiner also noted the Veteran's in-service knee treatment and injury which she determined to be less likely as not related to his current arthritis of the right knee.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current right knee disability is related to service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).

In relevant part, 38 U.S.C. 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

To the extent the Veteran himself asserts his current right knee disability is related to his service, the Veteran is competent to report that he has a current diagnosis (as that is documented in the record).  He is also competent to report that he has had symptoms since service; however, arthritis of the right knee was not noted during service.  In as much as the May 1981 separation examination of the lower extremities was normal, he did not have characteristic manifestations sufficient to identify the chronic disease entity, arthritis.  38 C.F.R. § 3.303(b).  The Board observes that the Veteran has reported longstanding knee pain.  The Board notes that the Veteran is competent to report his symptoms both current and past.  However, this lay evidence is inconsistent with the normal examination of his right knee upon separation from service in May 1981 and his specific denial of right knee pathology upon separation.  Further, the in-service examination is more credible and more probative than his after-the-fact lay assertions.  We conclude that the Veteran's denial of pertinent symptoms is far more probative and credible than the lay evidence submitted in support of a claim for benefits.  The Board must find that the Veteran's statements with regard to a nexus between his right knee disability and service to be of minimal probative value and outweighed by the VA opinion, prepared by a skilled neutral professional.

In short, the credible and probative evidence establishes that arthritis of the right knee was not manifest during service or within one year of separation.  

Secondary service connection

The competent evidence establishes that the Veteran has arthritis of the right knee.  See, e.g., the April 2017 VA examination report.  Additionally, the Veteran is currently service-connected for degenerative joint disease of the left knee.  

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right knee disability is due to or aggravated by his service-connected degenerative joint disease of the left knee and service connection is therefore not warranted on a secondary basis.

Specifically, the Veteran was provided a VA examination in April 2017.  Notably, the VA examiner documented the Veteran's report that he overcompensates for his left knee pain which in turn caused his right knee pain.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that it is less likely than not that the Veteran has a right knee disability that is proximately due to or aggravated by his service-connected degenerative joint disease of the left knee.  The examiner's rationale for her conclusion was based on her finding that following the Veteran's left knee surgery in 1995, there were no complaints of right knee pain for many years following the surgery.  Further, while the Veteran had reported that he overcompensates for his left knee pain, there were no findings of  an altered gait due to the left knee disability.  Moreover, there was no evidence of atrophy of the left knee to show that he has been favoring this for a number of years as he claimed thus causing the right knee to deteriorate.  Indeed, the physical examination did not show clinical findings of muscle weakness or atrophy of the quadriceps of either lower extremity.  The examiner further opined that the Veteran had risk factors such as his occupation as a cook which involved prolonged standing and lifting as well as obesity.  In this regard, review of medical literature indicated that obesity is the strongest modifiable risk factor for the development of osteoarthritis.  
The April 2017 VA examination was based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom, supra.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current right knee disability is secondary to his service-connected degenerative joint disease of the left knee.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).

The Board observes that the Veteran has submitted lay statements indicating that he has a right knee disability that is secondary to his degenerative joint disease of the left knee.  The Veteran is competent to report that he has been diagnosed with arthritis of the right knee; however, to the extent the Veteran proffers this information as a positive nexus between his right knee disability and his degenerative joint disease of the left knee, the Board finds that such an opinion is outweighed by the evidence of record, in particular the April 2017 VA medical opinion which was based on thorough review of the Veteran's pertinent medical history and medical condition and supported by adequate rationale.  Therefore, this lay evidence is accorded little probative value.    

Here, the preponderance of the evidence is against the claim and there is no doubt to be resolved. 

Conclusion

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.  The benefit sought on appeal is accordingly denied.








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury is denied.




______________________________         _________________________________
               JAMES L. MARCH		              H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans'              Veterans Law Judge, Board of 
                        Appeals		            Veterans' Appeals




_______________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


